COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  IN THE ESTATE OF RICKEY RAY                    §              No. 08-21-00184-CV
  ALLEN, DECEASED,
                                                 §                Appeal from the
                       Appellant.
                                                 §              County Court at Law

                                                 §              of Hill County, Texas

                                                 §                (TC# PR14881)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s second motion for extension of time within which to

file the brief until February 24, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jonathan M. Jabcuga, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before February 24, 2022.

       IT IS SO ORDERED this 22nd day of February, 2022.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.